Per Curiam.
Respondent was admitted to practice by this Court in 1985. She maintains an office for the practice of law in Boston, Massachusetts, where she was admitted to practice in 1983.
The Board of Bar Overseers of the Supreme Judicial Court of Massachusetts issued a public reprimand to respondent on July 18, 2006 for violation of Massachusetts Rules of Professional Conduct regulating advice to unrepresented persons and frivolous lawsuits and prohibiting conduct that is prejudicial to the administration of justice and that adversely reflects on an attorney’s fitness to practice law.
Petitioner moves for an order imposing reciprocal discipline (see 22 NYCRR 806.19). Respondent replies that she does not oppose reciprocal discipline but that she requests imposition of, at most, a censure by this Court. Prior to the public reprimand in Massachusetts, respondent had no prior discipline in that jurisdiction. She has no prior discipline in New York State. We conclude that, in the interests of justice and consistent with the discipline imposed in Massachusetts, respondent should be censured (see e.g. Matter of Hoicka, 11 AD3d 718 [2004]).
Mercure, J.P., Crew III, Peters, Spain and Rose, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is censured.